DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/290,687 filed on December 23, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-44 are still pending, with claims 2-3, 10, 25 and 40 being currently amended.

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 2, 10, 25 and 40 are accepted. The 112(b) rejections of claims 2-4, 10, 25 & 40-44 are therefore withdrawn.

Response to Arguments
On page 13 of the remarks filed December 23, 2021, Applicant argues:
Applicant respectfully submits that Lee fails to disclose applicant's claimed tray. As set forth in claim 1, the tray comprises a plurality of docking areas arranged on a top surface of the tray and each docking area comprises a mechanical feature configured to interact with a corresponding portion of the flying machine. The Office Action alleges that platform 10 of Lee discloses applicants' claimed tray, but platform 10 does not include any mechanical features configured to interact with a flying machine or aircraft. Rather, only landing zone 12 of Lee interacts with Lee's aircraft 50. However, landing zone 12 of Lee also fails to disclosure applicant's claimed tray because the claimed tray requires, at each docking area, a passageway between a top surface of the tray and an opposite bottom surface. Landing zone 12 does not include any such passageway. Moreover, when landing zone 12 is raised, no passageway is present in platform 10. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments are premised on Lee’s tray lacking “mechanical features configured to interact with a flying machine or aircraft”; since this feature is not claimed Applicant’s argument are unpersuasive.
Applicant argues further that Lee’s “landing zone 12” does not meet the limitations of the tray. Examiner notes that “landing zone 12” was not relied on to meet the tray limitation, thus this argument is irrelevant.

On page 14 of the remarks filed December 23, 2021, Applicant argues:
In Lee, when an aircraft 50 is placed on a landing zone 12, power supply 26 is 
simultaneously connected to the aircraft 50 to perform charging (see para. [0055] of Lee). Movement of the landing zone 12 in Lee does not cause any coupling of power supply 26 to aircraft 50 because power supply 26 is fixed to the landing zone 12 and thus necessarily moves together with landing zone 12. Accordingly, Lee fails to disclose or suggest placing a tray with a plurality of flying machines at a second location adjacent to a plurality of charging stations, thereby coupling the plurality of charging stations to the plurality of flying machines as required by claim 38. 

Examiner respectfully disagrees. Causality is not claimed. Rather, what is claimed is that after the tray is moved to a second location, the charging stations are coupled to the flying machines. In Lee, the trays can be removed (lifted) and placed in a 

On page 15 of the remarks filed December 23, 2021, Applicant argues:
Claim 40 is directed to a "charging station for a flying machine." The charging station comprises "a first recess configured to receive a surface portion of the flying machine" and "a second recess within the first recess configured to receive a protrusion from the surface portion of the flying machine." The Office Action relies on battery slot 214 of Sanz for allegedly disclosing applicant's claimed second recess. Applicant respectfully disagrees that Sanz discloses applicant's claimed second recess. 
Sanz explains that "battery slot 214 can house a replaceable battery within a battery assembly that the UAVGS 102 can insert or remove from a similarly sized receiving slot within a UAV 104" (para. [0060] of Sanz). Accordingly, battery slot 214 of Sanz houses a replaceable battery and does not receive a protrusion from a surface of a flying machine as required by claim 40. The Office Action relies on Lee for allegedly disclosing other features of claim 40. Accordingly, even if it would have been obvious to modify Sanz in view of Lee as alleged by the Office Action, such a combination would still fail to disclose or suggest applicant's claimed second recess as required by claim 40. 

Examiner respectfully disagrees. Sanz in paragraph 60 indicates that a battery is received from the UAV via the slot 214 during the replacement process. Thus, during the replacement process, the battery protrudes from the UAV, and from the surface of the UAV and is inserted into the slot. Thus the second recess 214 receives a protrusion from the surface of the UAV.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 11, 14-21, 27-35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US PGPUB 2016/0009413.
Regarding claim 1, Lee discloses a flying machine charging apparatus [fig. 3; pars. 36 & 48; charging apparatus 200 for charging and housing aircraft 50], comprising: 
a tray comprising a plurality of docking areas arranged on a top surface of the tray in a spatial pattern [fig. 3, upper landing platform 10 comprising a plurality of landing areas with doors 11 on the top surface arranged in a pattern], wherein: 
each of the plurality of docking areas is configured to receive a respective one of a plurality of flying machines [figs. 3 & 5]; and 
each of the plurality of docking areas comprises: 
at least one mechanical feature configured to interact with a corresponding portion of a flying machine to maintain the flying machine in the docking areas [fig. 6; pars. 9, 25-26, 31, 36-37, 52-53; fixer 23 maintains the aircraft in a docked position]; and 

a plurality of charging stations arranged in the spatial pattern [figs. 2-3, the landing zone 22 and fixer 23 form a charging station; pars. 36-37, 53 & 55], wherein: 
when the plurality of flying machines are positioned on the plurality of docking areas on the top surface of the tray and when the bottom surface of the tray is positioned adjacent to the plurality of charging stations such that the spatial patterns of the plurality of docking areas and the plurality of the charging stations are aligned, contact is made between each of the plurality of charging stations and a corresponding one of the plurality of flying machines through a respective at least one passageway [figs. 3 & 5; when the docking areas of the top surface and the bottom surface are aligned through the passageway through the doors are aligned contact is made between the fixer 23 and the flying machines 50; pars. 36-37 & 53-54].
	Regarding claim 2, Lee discloses wherein each charging station of the plurality of charging stations comprises at least one protrusion [fig. 6, protrusions 24], wherein when the bottom surface of the tray is moved towards the plurality of docking stations [figs. 3 & 5, when the upper landing zone 12 ascends toward the docking areas of the top surface]: 
the at least one protrusion of each of the plurality of charging stations passes through the at least one passageway of a respective one of the plurality of docking areas; and the contact is made between each of the at least one protrusion of the 
	Regarding claim 3, Lee discloses wherein when the bottom surface of the tray is moved towards the plurality of docking stations, each of the at least one protrusion lifts the corresponding one of the plurality of flying machines off of the top surface of the tray [fig. 5; pars. 36-37 & 53-55].
Regarding claim 7, Lee discloses wherein each of the plurality of docking areas further comprises an alignment indicator to facilitate placement of each of the plurality of flying machines on a respective docking area [figs. 3 & 6; LED/IR arrays 41 for identifying aircraft and assisting in automatic landing of the aircraft 50; pars 14, 42, 47 & 57].
Regarding claim 11, Lee discloses a plurality of mechanical keying features configured to facilitate alignment of the tray relative to the plurality of charging stations [pars. 36-37 & 53-54; mechanical features raise the charging portion 23 to the upper surface, keeping it aligned].		
	Regarding claim 14, Lee discloses wherein each of the at least one passageway is located in the center of the corresponding docking area [figs. 3 & 5].
	Regarding claim 15, Lee discloses wherein each charging station of the plurality of charging stations comprises at least two terminals that are configured for making contact with corresponding terminals of a flying machine and wherein the at least two terminals are configured to provide power to the flying machine and data communication with the flying machine [fig. 7; latches 92 and 93 perform charging and 
	Regarding claim 16, Lee discloses a wireless data communication interface configured to provide wireless data communication with the plurality of flying machines [pars. 46; antenna/transmitters 53/51/52 communicates with the aircrafts 50; pars. 42-43 & 47].
	Regarding claim 17, Lee discloses wherein each charging station of the plurality of charging stations comprises a wireless communication interface configured to provide wireless data communications with a corresponding one of the plurality of flying machines [fig. 6; pars. 53 & 57; IR lamps 41 communicate with the vehicles to guide them during laying, IR communication is wireless].
	Regarding claim 18, Lee discloses wherein the spatial pattern comprises at least three docking areas arranged in a pattern [fig. 3].
	Regarding claim 19, Lee discloses wherein the spatial pattern comprises at least two rows and at least two columns [fig. 3].
	Regarding claim 20, Lee discloses wherein the tray further comprises at least one handle on a side of the tray that can be used to lift the tray [fig. 3, each of the trays have handles for sliding out, including the lower portion of the upper tray].
	Regarding claim 21, Lee discloses an additional plurality of charging stations [fig. 3, trays 61, 62, 63], wherein: 
the spatial pattern of the plurality of charging stations extends to the additional plurality of charging stations [fig. 3]; 

multiple trays are capable of being positioned adjacent to different subsets of the total number of charging stations at the same time [fig. 3].
Regarding claim 27, Lee discloses further comprising a protective layer configured to be positioned above or below the plurality of flying machines when the plurality of flying machines are positioned on the plurality of docking areas [fig. 3; par. 48, protection cover above or below, in addition to the doors and top layer on top].
	Regarding claim 28, Lee discloses further comprising a bottom protective layer and a top protective layer, wherein the bottom protective layer is configured to be positioned between the tray and the plurality of flying machines and the top protective layer is configured to be positioned over the bottom protective layer when the plurality of flying machines are positioned on the plurality of docking areas to protect each of the plurality of flying machines in a void between the bottom protective layer and the top protective layer [fig. 5; the flying machines are protected in a void between a raisable platform (upper landing zone 12) which is a bottom protective layer and the doors 11 which are a upper protective layer; pars. 36, 48 & 53-54].
	Regarding claim 29, Lee discloses a protective layer configured to protect the plurality of flying machines when the plurality of flying machines are positioned on the plurality of docking areas; and a storage mechanism configured to store the protective layer when the protected layer is not in use  [fig. 5; the flying machines are protected/stored in a void between a raisable platform (upper landing zone 12) which is 
	Regarding claim 30, Lee discloses wherein each of the plurality of docking areas comprises at least one guide structure configured to assist in launching a corresponding flying machine from the docking area without interfering with adjacent flying machines [fig. 5, latches 24 on guide 23 along with the raisable platform assist in maintaining distance between the aircraft and the flat platform, thus “assist in launching”; pars. 36, 37, 40, 48 & 53-54].
	Regarding claim 31, Lee discloses wherein each of the plurality of docking areas comprises a self-locating feature configured to assist in aligning a corresponding flying machine with the at least one mechanical feature of the docking area [pars. 41-42, 45, 57, 60 & 65; automatic landing assist].
	Regarding claim 32, Lee discloses wherein: 
the at least one mechanical feature of each of the plurality of docking areas is configured to interact with the corresponding portion of the flying machine to maintain the flying machine in a particular position in the docking area; the at least one mechanical feature of each of the plurality of docking areas is configured to maintain the flying machine in any orientation; and the plurality of charging stations are each configured to charge a corresponding flying machine maintained in the particular position in any orientation [figs. 3 & 7; par. 58; the aircraft can land in any position and is then rotated via the apparatus].
Regarding claim 33, Lee discloses wherein: 

the plurality of charging stations are each configured to charge a corresponding flying machine maintained in any one of the discrete number of orientations [pars. 9, 25-26, 31, 36-37, 52-53].
	Regarding claim 34, Lee discloses a retractable drawer that comprises the plurality of charging stations [fig. 3].
	Regarding claim 35, Lee discloses a storage container that comprises the retractable drawer and an additional retractable drawer that comprises a plurality of charging stations [fig. 3].	
	Regarding claim 38, Lee discloses a method of charging a plurality of flying machines [fig. 3], the method comprising: 
placing a plurality of flying machines on a plurality of docking areas of a tray that is positioned at a first location [pars. 9, 25-26, 31, 36-37, 52-53; fig. 3], wherein the plurality of docking areas are arranged on a top surface of the tray in a spatial pattern [fig. 3, upper landing platform 10 comprising a plurality of landing areas with doors 11 on the top surface arranged in a pattern]; 
lifting the tray with the plurality of flying machines from the first location [fig. 3, each of the trays have handles for sliding out, including the lower portion of the upper tray]; 

charging the plurality of flying machines using the plurality of charging stations while the tray is at the second location [pars. 9-10, 25-26, 31, 36-37, 49, 52-53, 55].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Ryberg et al. US Patent 9,238,414.
Regarding claim 4, Lee discloses wherein when the bottom surface of the tray is positioned adjacent to the plurality of charging stations, the plurality of flying machines are at least partly supported by the tray [figs. 3 & 5; when the docking areas of the top surface and the bottom surface are aligned through the passageway through the doors are aligned contact is made between the fixer 23 and the flying machines 50 such that the machines 50 are supported by the tray; pars. 36-37 & 53-54].
	Lee does not explicitly disclose wherein the contact is made using a compression contact or a swipe contact.
	However, Ryberg discloses a UAV charging system [abs.; fig. 1] wherein the contact is made using a compression contact or a swipe contact [fig. 10b, contact is maintained between the charger contacts 1006 and the UAV contacts 56 using spring 1010; col. 8 line 45-col. 9, line 2].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein the contact is made using a compression contact or a swipe contact for the purpose of maintain a strong contact between the sets of contacts.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Sanz et al. US PGPUB 2016/0001883.	
	Regarding claim 5, Lee does not explicitly disclose wherein each charging station of the plurality of charging stations comprises at least one magnet configured to 
	However, Sanz discloses a UAV charging system [abs] wherein each charging station of the plurality of charging stations comprises at least one magnet configured to apply a force on at least one ferromagnetic component of a corresponding one of the plurality of flying machines to align or couple the flying machine to the charging station [fig. 2; par. 62].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein each charging station of the plurality of charging stations comprises at least one magnet configured to apply a force on at least one ferromagnetic component of a corresponding one of the plurality of flying machines to align or couple the flying machine to the charging station for the purpose of securing the UAV to the charging station, as taught by Sanz (par. 62).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Achtelik et al. US PGPUB 2018/0362188.
	Regarding claim 6, Lee does not explicitly disclose wherein each charging station of the plurality of charging stations comprises an inductive charging element.
	However, Achtelik discloses an aircraft charging station [abs.; figs. 1-3] wherein each charging station of the plurality of charging stations comprises an inductive charging element [par. 34].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein each charging station .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Pilskalns US PGPUB 2017/0050749.
	Regarding claim 8, Lee does not explicitly disclose wherein the at least one mechanical feature of each of the plurality of docking areas comprises at least three depressions configured to receive corresponding feet of a respective one of the plurality of flying machines.
	However, Pilskalns discloses a UAV charging station [abs.] wherein the at least one mechanical feature of each of the plurality of docking areas comprises at least three depressions configured to receive corresponding feet of a respective one of the plurality of flying machines [figs. 2 & 6, slots 24 receive and lock booms 12; pars. 41 & 50].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include wherein the at least one mechanical feature of each of the plurality of docking areas comprises at least three depressions configured to receive corresponding feet of a respective one of the plurality of flying machines for the purpose of securing and locking the UAV, as taught by Pilskalns (pars. 41 & 50).

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Frey et al. US PGPUB 2012/0025765.
	Regarding claim 22, Lee does not explicitly disclose a plurality of indicator lights configured to indicate a status of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations.
	However, Frey discloses an aircraft charging system [par. 12] comprising a plurality of indicator lights configured to indicate a status of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations [fig. 1, 116; pars. 17 & 25; multi-color LEDs are used to indicate the charging state and charging connection status].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include  a plurality of indicator lights configured to indicate a status of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations for the purpose of indicating the charging state and status to a user, as taught by Frey (pars. 17 & 25).
	Regarding claim 23, Frey as applied in claim 22 discloses wherein the status of each of the plurality of flying machines comprises one or more charge status, connectivity status, maintenance status, and correct tray status [par. 17].
	Regarding claim 24, Frey as applied in claim 22 discloses wherein each indicator light of the plurality of indicator lights is configured to turn a first color when a corresponding one of the plurality of flying machines is charging and second color when the corresponding one of the plurality of flying machines is fully charged [pars. 25 & 33-34; the illuminator 116 changes color based on the charge state, including illuminating 
	Regarding claim 25, Frey as applied in claim 22 discloses turn a first color when the corresponding one of the plurality of flying machines is connected to the network [par. 17, based on the charger connectivity the indicator light’s color is changed].
	The combination of Lee and Frey does not explicitly disclose wherein each indicator light of the plurality of indicator lights is configured to be off when a corresponding one of the plurality of flying machines is not connected to the network. 
	However, Admitted Prior Art discloses wherein each indicator light of the plurality of indicator lights is configured to be off when a corresponding one of the plurality of flying machines is not connected to the network.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Lee and Frey to further include wherein each indicator light of the plurality of indicator lights is configured to be off when a corresponding one of the plurality of flying machines is not connected to the network for the purpose of saving energy and indicating to a user that no flying machine is properly connected to the charger.
NB: Examiner took Official Notice with respect to the above limitation of claim 25 in the Non-Final Rejection mailed June 23, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.

	
	
	Regarding claim 26, Lee does not explicitly disclose further comprising a set of indicator lights coupled to the first plurality of charging stations, wherein the set of indicator lights comprises: a first plurality of indicator lights configured to indicate a level of charge of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations; and a second plurality of indicator lights configured to indicate a connectivity status of each of the plurality of flying machines to 
	However, Frey discloses an aircraft charging system [par. 12] further comprising a set of indicator lights coupled to the first plurality of charging stations, wherein the set of indicator lights comprises: a first plurality of indicator lights configured to indicate a level of charge of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations; and a second plurality of indicator lights configured to indicate a connectivity status of each of the plurality of flying machines to a network when the plurality of flying machines are coupled to the plurality of charging stations [fig. 1, 116; pars. 17 & 25; multi-color LEDs are used to indicate the charging state and charging connection status; examiner is interpreting that the first plurality and the second plurality can be overlapping].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include a set of indicator lights coupled to the first plurality of charging stations, wherein the set of indicator lights comprises: a first plurality of indicator lights configured to indicate a level of charge of each of the plurality of flying machines when the plurality of flying machines are coupled to the plurality of charging stations; and a second plurality of indicator lights configured to indicate a connectivity status of each of the plurality of flying machines to a network when the plurality of flying machines are coupled to the plurality of charging stations for the purpose of indicating the charging state and status to a user, as taught by Frey (pars. 17 & 25).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPUB 2016/0009413 in view of Venturelli et al. US PGPUB 2018/004400.
	Regarding claim 36, Lee discloses a storage container that comprises the plurality of charging stations [fig. 3], wherein the storage container comprises: 
an inner frame [fig. 3, frame of rack]; 
an outer frame [fig. 3, frame of cart attached to the wheels].
Lee does not explicitly disclose at least one shock absorber between the inner frame and the outer frame.
However, Venturelli discloses a UAV charging station [figs. 1-3] comprising at least one shock absorber between the inner frame and the outer frame [par. 21; shock absorbing system such as springs, which need to be in between two structures (frames)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Lee to further include  at least one shock absorber between the inner frame and the outer frame for the purpose of smoothing the impact with the ground during landing of a UAV, as taught by Venturelli (par. 21).
Regarding claim 37, Lee discloses wherein the tray is mounted to the inner frame [fig. 3].	

Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz et al. US PGPUB 2016/0001883 in view of Lee et al. US PGPUB 2016/0009413.
	Regarding claim 40, Sanz discloses a charging station for a flying machine [fig. 4], comprising: 
a first recess configured to receive a surface portion of the flying machine [figs. 2 * 4, main recess 204 receives flying machine 300]; 
a second recess within the first recess configured to receive a protrusion from the surface portion of the flying machine [fig. 2, secondary recess 214 receives a protrusion of the UAV including a battery, at least when the battery is protruding from the UAV to be replaced; pars. 60-61]; 
at least one magnet arranged under the recess [par. 62]; and 
at least two electrical terminals [fig. 2, charging contacts 208a and 208b; par. 58].
Sanz does not explicitly disclose at least one locator feature protruding from the recess.
Sanz does not explicitly disclose the electric terminals extending above the recess.
However, Lee discloses a UAV charging system [abs.; figs. 2-4] comprising at least one locator feature protruding from the recess and electric terminals extending above the recess [figs. 5-6, locator protrusion 23 extending from the recess 11 with electric terminals 24; pars. 36 & 56; as well as LED lamps 41].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sanz to further include  at least one locator feature protruding from the recess and the electric terminals extending above the recess for the purpose of fixing the aircraft and performing charging, as taught by Lee (pars. 36 & 56).
	Regarding claim 41, Lee as applied in claim 40 discloses wherein the protrusion is a light source [pars. 42 & 57; LED lamps 41].
Regarding claim 42, the combination of Sanz and Lee does not explicitly disclose an electrical connector configured to receive AC power from a power source.
However, Admitted Prior Art discloses an electrical connector configured to receive AC power from a power source. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Sanz and Lee to further include an electrical connector configured to receive AC power from a power source for the purpose of using a stable and widely available power source such as the main grid.
NB: Examiner took Official Notice with respect to the above limitation of claim 42 in the Non-Final Rejection mailed June 23, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.	
	Regarding claim 43, Lee as applied in claim 40 discloses wherein the at least two electrical terminals are configured to provide DC charging [par. 78, the battery is charged through the contacts, thus DC charging].
	Regarding claim 44, Lee as applied in claim 40 discloses wherein: 
the at least two electrical terminals comprises at least three electrical terminals; two of the at least three electrical terminals are configured to provide DC charging; and at least one of the at least three electrical terminals is configured to provide communication with the flying machine [fig. 6; terminals 25 and 26 provide power and data; par. 55].

Allowable Subject Matter
Claims 9, 10, 12 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 9, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein for each of the plurality of docking areas, a first depression of the at least three depressions is shaped differently than a second depression of the at least three depressions, and wherein the shapes of the at least three depressions restrict the orientation of a flying machine to a single orientation for placement on the docking area” in combination with all the other elements recited in claims 1 and 8.
With respect to claim 10, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the at least one passageway of each docking area comprises at least two passageways; each of the at least two passageways of each docking area is located in a different one of the at least three depressions; and when the plurality of flying machines are positioned on the plurality of docking areas on the top surface of the tray and when the bottom surface of the tray is positioned adjacent to the plurality of docking stations such that the spatial patterns of the plurality of docking areas and the plurality of the charging stations are aligned, contact is made between each of the plurality of charging stations and a corresponding one of the plurality of flying machines through each of the respective at least two passageways” in combination with all the other elements recited in claims 1 and 8.

With respect to claim 39, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “lifting the tray with the plurality of flying machines from the second location, thereby decoupling the plurality of the charging stations from the plurality of flying machines; placing the tray at a third location; and launching at least one of the plurality of flying machines from the tray while the tray is positioned at the third location” in combination with all the other elements recited in claim 38.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859